IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 46749

 STATE OF IDAHO,                                 )
                                                 )    Filed: August 13, 2020
        Plaintiff-Respondent,                    )
                                                 )    Melanie Gagnepain, Clerk
 v.                                              )
                                                 )    THIS IS AN UNPUBLISHED
 BOB LESTER BOREN,                               )    OPINION AND SHALL NOT
                                                 )    BE CITED AS AUTHORITY
        Defendant-Appellant.                     )
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho, Canyon
       County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction for domestic battery, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kacey L. Jones, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

GRATTON, Judge
       Bob Lester Boren appeals from the judgment of conviction for domestic battery. Boren
argues that the district court erred in excluding certain evidence. For the reasons set forth below,
we affirm.
                                                 I.
                       FACTS AND PROCEDURAL BACKGROUND
       Boren was charged with attempted strangulation, Idaho Code § 18-923, and domestic
battery, I.C. §§ 18-918(3)(b), 18-903(a), for an incident that occurred with his ex-wife, Kim
Paddock. Boren’s case proceeded to a jury trial. At trial, the jury heard testimony that Boren and
Paddock had been married for seven years before obtaining a divorce. In 2015, years after the
divorce, Paddock moved in with Boren. In doing so, Paddock brought all of her personal
belongings which included multiple vehicles. In 2017, the two separated and Paddock moved out


                                                 1
of Boren’s home leaving a majority of her belongings behind. Paddock tried to recover her
property several times but her attempts were mostly unsuccessful. Consequently, Paddock
initiated a civil law suit against Boren in order to get her property back.
       On May 29, 2018, Paddock and Louis Boren (Bucky), Paddock and Boren’s adult son,
went to Boren’s house. When they arrived, Paddock went into the backyard to look for Boren in
the shop and later located him on the back porch of the house. The testimony regarding the events
that followed differed amongst Paddock, Bucky, and Boren. Paddock testified that she spoke with
Boren for a while on the back porch and the two walked into the kitchen together. Thereafter,
Paddock testified that she “looked around and said [she] was glad that a lot of [her] stuff was still
there and asked [Boren] where was the ‘76 El Camino and then he just screamed and grabbed [her]
by the throat.” Paddock explained that Boren put both hands around her neck with his thumbs in
her tracheotomy scar and she lost consciousness. She testified that when she came to, she saw
Bucky hitting Boren trying to stop Boren from strangling her.
       Bucky testified on behalf of the State. He testified that his parents spoke to one another as
they walked to the house. As they neared the kitchen, he heard them discussing the ‘76 El Camino.
Once at the kitchen door, Boren tried to close the kitchen door before Paddock could enter.
However, Paddock put her foot between the door and the door frame so that she could continue to
talk to Boren. Then, “[t]hey started yelling and arguing about where the 76’ El Camino was”
located. Bucky testified that he saw Boren reach through the crack in the door and put both of his
hands around Paddock’s neck. At that time, Bucky testified that he jumped up and knocked Boren
off of Paddock. Thereafter, he and Paddock went to Paddock’s truck and she called the police.
Bucky testified that Paddock’s neck was unusually red, and she was coughing from the incident.
       Boren testified on his own behalf. He testified that Paddock headed toward his house and
he hurried past her to beat her to the door. Boren explained that he got to the house and tried to
close the door behind him but Paddock put her foot in the door. Boren testified that Paddock was
not talking and that he repeatedly told Paddock that she was trespassing and she needed to leave.
However, Paddock kept trying to come inside. After three to five minutes of repeating himself,
Boren testified that the door slammed open knocking him on the floor and Bucky ran in and began
punching him in the head. Boren denied strangling or battering Paddock.
       The evidence showed that after the incident Paddock called police and reported that Boren
had choked her. Shortly thereafter, Boren called police and reported that he was assaulted in his

                                                  2
home. Police arrived, took photographs of Paddock’s neck, and Boren was arrested. Before
putting on his case, Boren made an offer of proof regarding evidence that he sought to illicit from
his sister, Irene Falls. Boren argued the evidence, which consisted of events that allegedly occurred
in June 2018, showed that Paddock had a motive to get Boren arrested so that she could steal
Boren’s belongings. The State objected to admission of the proffered evidence. Ultimately, the
district court excluded the evidence under Idaho Rule of Evidence 403 concluding that the
probative value was substantially outweighed by the danger of unfair prejudice, confusing the
issues, misleading the jury, undue delay, and waste of time. Boren did not call Irene to testify. At
the conclusion of the trial, the jury acquitted Boren of attempted strangulation but found him guilty
of domestic battery. The district court sentenced Boren to 180 days in jail, gave him credit for
time served, suspended the remainder of his sentence, and placed him on supervised probation for
a period of two years. Boren timely appeals.
                                                  II.
                                            ANALYSIS
       Boren argues that (1) the district court abused its discretion by failing to allow him to
present evidence of Paddock’s motive under I.R.E. 403; and (2) the error was not harmless. In
relation to his claim of error, Boren contends that the district court erred by failing to allow him to
present evidence, through examination of his sister Irene, that Paddock’s motive was to get Boren
arrested so that she could take his property.
       As set forth above, Boren made an offer of proof before putting on his case regarding
testimony that he sought to elicit from Irene. Boren explained that Irene would testify to the
following events: Irene and her husband changed the locks on Boren’s home after he was arrested
because someone broke into Boren’s home. Two to three weeks after Boren was arrested, the
couple went back to check on Boren’s home. When doing so, they encountered Paddock and
Bucky loading Boren’s motorcycle into a truck. Irene’s husband called the police. When the
police arrived, they spoke with Paddock and made Paddock and Bucky unload the motorcycle.
Finally, while officers were talking to Paddock, Irene overheard Paddock state that she “thought
the house was abandoned.”
       In making his offer of proof, Boren explained that he sought to introduce this evidence “for
motive to show that Kim Paddock wanted [Boren] arrested so she could take property that was not
hers, that was [Boren’s]” and to show Paddock’s “false statement . . . that she thought the house

                                                  3
was abandoned.” The State objected to introduction of the evidence. After concluding the
evidence was relevant, the district court excluded the evidence stating:
       [T]his is a pure [Idaho Rule of Evidence] 403 analysis . . . . If the evidence that
       was going to be introduced was that she and her son returned that afternoon or the
       next morning or even that weekend, I might consider that evidence of motive. In
       this case, though, it is so remote to the incident, three weeks, and it now is taking
       us off into a mini trial. . . . [B]ut the probative value here is substantially
       outweighed by the danger not just of unfair prejudice to the State, who’s now going
       to have to completely redo this trial with a new--new trial within a trial, but it
       confuses the issues and misleads the jury.
               It also [] creates an undue delay and a waste of time. So I’m excluding any
       evidence related to whatever is alleged to have happened in three weeks after this
       incident. I just think it’s so remote in time. . . . And so, to the extent this goes
       towards motive--and I find it doesn’t really go to motive very much.
               The things you’re going to have to look at. You’re going to have to look at
       all the police reports. You’re going to have to look at whether the motorbike was
       owned by her or whether it was part of the divorce settlement or the divorce decree.
       We don’t have any of those things. We are not going to have a trial within a trial.
The trial proceeded and Boren did not call Irene to testify.
       On appeal, Boren argues that I.R.E. 403 does not preclude admission of the proffered
evidence because it was evidence of Paddock’s bias and motive to lie which made the evidence
highly probative and relevant. In addition, Boren argues the probative value was not substantially
outweighed by the I.R.E. 403 dangers. Specifically, Boren contends that because the stories of
Boren, Bucky, and Paddock varied, credibility was a central factor in the case and it would not
have unduly delayed the trial for Boren to testify that he owned the motorcycle. In support of his
argument that presentation of the evidence would not cause undue delay, Boren points to the fact
that the district court “permitted Ms. Paddock to testify on her ownership of and title to the El
Camino.” Thus, “[i]t would not have unduly delayed the trial for the parties to offer similar
testimonial evidence on who owned the motorcycle.” In response, the State argues that the district
court properly weighed the probative value of the evidence and determined that it was substantially
outweighed by the danger of unfair prejudice, confusion of the issues, misleading the jury, undue
delay, and waste of time.1 We agree with the State.




1
       Boren offered the evidence to show Paddock’s motive under Idaho Rule of Evidence
404(b)(2), and the district court concluded that the evidence was relevant under I.R.E. 402.
However, the only rule of evidence at issue in this appeal is I.R.E. 403.
                                                 4
       Idaho Rule of Evidence 403 governs the exclusion of relevant evidence and provides: “The
court may exclude relevant evidence if its probative value is substantially outweighed by a danger
of one or more of the following: unfair prejudice, confusing the issues, misleading the jury, undue
delay, wasting time, or needlessly presenting cumulative evidence.” A lower court’s determination
under I.R.E. 403 will not be disturbed on appeal unless it is shown to be an abuse of discretion.
State v. Enno, 119 Idaho 392, 406, 807 P.2d 610, 624 (1991); State v. Clark, 115 Idaho 1056, 1059,
772 P.2d 263, 266 (Ct. App. 1989). When a trial court’s discretionary decision is reviewed on
appeal, the appellate court conducts a multi-tiered inquiry to determine whether the lower court:
(1) correctly perceived the issue as one of discretion; (2) acted within the boundaries of such
discretion; (3) acted consistently with any legal standards applicable to the specific choices before
it; and (4) reached its decision by an exercise of reason. State v. Herrera, 164 Idaho 261, 270, 429
P.3d 149, 158 (2018).
       We conclude that the district court did not abuse its discretion when it excluded evidence
that Paddock allegedly sought to steal Boren’s motorcycle three weeks after the crime to show
Paddock’s motive for reporting the battery to law enforcement. First, the district court determined
that the evidence in question had low probative value primarily due to the fact that the proffered
evidence occurred three weeks after the events leading to Boren’s charges. We agree. The events
leading to Boren’s charges occurred May 28, 2018, and the proffered evidence allegedly occurred
on June 18, 2018. Essentially, Boren sought to use the proffered evidence to show that Paddock
and Bucky staged the crime against Boren in order to get Boren arrested so that she could go to
his home when he was not present and steal his motorcycle. However, the nature of the proffered
evidence and its proximity to the events leading to Boren’s charges make Boren’s claim that the
evidence shows Paddock’s motive to have him arrested unlikely. The evidence Boren sought to
introduce to show Paddock’s motive was tenuous. As such, the evidence does little to show
Paddock’s motive and has a low probative value.
       Second, the district court concluded that introduction of the evidence presented a danger
of unfair prejudice, confusion of the issues, misleading the jury, undue delay, and was a waste of
time. We agree. Admission of the evidence would have been highly prejudicial to the State. The
State would have been unable to rebut the proffered evidence because, as the district court found,
the State “knew nothing about” the proffered evidence before Boren discussed it while making his
offer of proof. The State had already presented its case and did not have an opportunity to question

                                                 5
Paddock about the events. In addition, the State did not review the police report from the June 18
incident, speak with Irene prior to trial, or call the responding officers to testify. If the court
allowed Boren to present his proffered evidence, Boren would have had to present and establish
the many facts surrounding the event and the State would have been required, but unable, to rebut
Boren’s evidence.
       Although Boren argues that by presenting evidence that he owned the motorcycle would
not cause undue delay because the court permitted the State to present evidence that Paddock
owned the El Camino, the ownership of the El Camino was directly related to the crimes at issue.
Ultimately, the jury was tasked with determining whether Boren battered or attempted to strangle
Paddock. Presentation of the proffered evidence and the State’s rebuttal would, as the district court
explained, cause a “mini trial” about an issue with little probative value and would confuse the
issues, mislead the jury, cause undue delay, and waste time. The district court properly weighed
the probative value against the dangers discussed above and concluded that the probative value
was substantially outweighed by those dangers. We cannot say that the district court abused its
discretion by excluding evidence of Paddock’s alleged theft to show that Paddock had a motive to
get Boren arrested. Thus, we need not consider the parties harmless error arguments.
                                                III.
                                         CONCLUSION
       Boren has failed to show that the district court abused its discretion by excluding evidence of
Paddock’s alleged theft under I.R.E. 403. Accordingly, we affirm Boren’s judgment of conviction for
domestic battery.
       Judge LORELLO and Judge BRAILSFORD CONCUR.




                                                 6